Citation Nr: 1740970	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  06-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his sons


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2004 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case has a lengthy procedural history.  This appeal stems from the Veteran's claim seeking to reopen his previously-denied service connection for a low back disability, which was received by VA in November 2002.  The RO subsequently denied the claim, and the Veteran appealed this decision to the Board.  In November 2004, the Board reopened the claim and granted service connection for a low back disability in November 2004.  The RO implemented this grant in a November 2004 rating decision and assigned an initial 20 percent disability rating and an effective date commensurate with the date of receipt of the claim to reopen.  The Veteran then appealed both the assigned initial rating and effective date to the Board, and in February 2008, the Veteran testified regarding these claims at a Board hearing conducted by a Veterans Law Judge (VLJ) who has since retired.  

In decisions signed by the VLJ who conducted the Veteran's hearing, the Board denied the earlier effective date claim and remanded the increased rating claim for further development in April 2008; denied the increased rating claim and remanded an implicit TDIU claim raised by the record for further development in January 2012; and again remanded the TDIU claim for development in February 2016.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In a June 2017 correspondence, the Board informed the Veteran that the VLJ who conducted his February 2008 hearing was no longer employed by the Board and advised him that he had the right to participate in a new Board hearing to be conducted by a VLJ who would ultimately decide his appeal.  However, as the Veteran has yet to respond to this notice, and the prescribed time period has elapsed, the Board presumes the Veteran does not desire a new hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board last remanded the Veteran's TDIU claim to afford him a new VA examination to assess the current severity of his service-connected low back disability and related radiculopathies of his bilateral lower extremities and their effect on his employability.  However, while the Veteran failed to appear for his scheduled examination, the Veteran reports that he was not notified of this examination, and that he has since requested, and not been afforded, a new VA examination.  (The Veteran's representative concurs that the Veteran was not notified of the examination and should be afforded a new examination.)  Accordingly, in order to ensure the Veteran due process, he must be afforded a new VA examination, and documentation of the notice apprising the Veteran of this new examination must be associated with his claims file.  

Additionally, the Veteran's recent, outstanding VA treatment records, which likely reflect on-going treatment for his service-connected disabilities, must be obtained.

When last remanding this case, the Board instructed the RO to issue "VCAA" notice for a service connection claim for posttraumatic stress disorder (PTSD), to include as secondary to a service-connected low back disability.  However, while the record reflects that the RO issued a VCAA notice letter in March 2016, the letter fails to reference the claim for which notice is being provided, and includes language regarding how to substantiate service connection claims, claims to reopen, increased rating claims, and TDIU claims, further failing to elucidate the claim at issue.  Accordingly, the Board finds that a new VCAA notice letter, specifically referencing the issue for which notice is being provided, is required.  Moreover, the Board instructed the RO to adjudicate the PTSD claim.  Thus, this should also be accomplished on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran has a right to compliance with remand instructions).

Furthermore, the record includes an April 2016 correspondence from an attorney purporting to represent the Veteran, and who is presumably the Veteran's family member, as he and the attorney share the same surname.  However, there is no indication that this attorney has been accredited to represent claimants before VA, nor is there a duly executed VA Form 21-22a of record, which is required to appoint an attorney as the Veteran's agent and to confer his power of attorney.  Additionally, his current representative submitted a brief in April 2017.  Accordingly, the Veteran is advised that he needs to submit a new power of attorney form with a proper representative if he desires a change in representation.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a "VCAA" letter addressing the Veteran's claim seeking service connection for PTSD, to include as secondary to (caused or aggravated by) a service-connected low back disability, and specifically reference the claim at issue in this letter.  Also, adjudicate the PTSD claim.

2.  Obtain the Veteran's VA treatment records from May 2016.

3.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected low back disability and related radiculopathies, and their effect on his employability.  

If the Veteran does not attend the examination, associate the notice letter apprising the Veteran of the date and time of this examination with the Veteran's claims file.  

4.  Finally, readjudicate the Veteran's claim seeking a TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

